Filed 6/11/21 P. v. Gamboa CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078245

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF003273)

 ARNULFO GAMBOA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Christopher J. Plourd, Judge. Affirmed.
         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Arnulfo Gamboa pleaded no contest to one count of criminal threats

(Pen. Code,1 § 422, subd. (a)) as part of a plea agreement. The remaining
charges and allegations were dismissed. The parties agreed Gamboa would
receive a three-year, upper term sentence, which would be suspended


1        All further statutory references are to the Penal Code.
pending a three-year probation term. Gamboa made a “Cruz”2 waiver, to the
effect that if he was arrested for a new crime, failed to report to probation or
failed to appear for sentencing he could be sent to prison for the suspended
term. Gamboa was released on his own recognizance.
      Gamboa failed to appear for sentencing and was later arrested. His
motion to withdraw his plea was denied and he was sentenced to the three-
year upper term.
      Gamboa filed a timely notice of appeal and obtained a certificate of
probable cause (§ 1237.5).
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Gamboa the opportunity
to file his own brief on this appeal, but he has not responded.
                             STATEMENT OF FACTS
      Appellate counsel has set forth a summary of the facts taken from the
probation officer’s report. We will incorporate the factual summary from the
appellant’s brief to provide background information.
      On April 9, 2020, Gamboa entered Y&S Coin Laundry in Calexico. He
was accompanied by his dogs. The victim, R. Garcia, asked Gamboa to leave
his dogs outside. When Gamboa refused to do so, Garcia asked Gamboa to
leave. Gamboa left, but stayed close, outside the laundromat.
      According to Garcia, Gamboa yelled profanities and stated he was from
“Sinaloa” while showing his tattoos. Gamboa continued yelling and
threatening Garcia, including displaying what appeared to be a steak knife.
At one point, Gamboa yelled that he would kill Garcia. Garcia stated he and


2     People v. Cruz (1988) 44 Cal.3d 1247 (Cruz).
                                        2
his family had had previous interactions with Gamboa at other locations and
thus feared for his safety.
      Police eventually arrived at the laundromat and detained Gamboa.
Gamboa told them he was mad about his dogs having to stay outside and
admitted to yelling profanities at Garcia. Officers searched Gamboa and
found two steak knives on his left leg, as well as a small bindle of a white
crystalline substance in his pocket. The substance was later confirmed to be
1.1 grams of methamphetamine.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal.
      1. Whether Gamboa’s plea was knowing, intelligent, and voluntary,
when the record demonstrates the Spanish language interpreter did not go
over the plea form with Gamboa and the court instead relied on trial
counsel’s representation regarding his own Spanish fluency and ability to
communicate with Gamboa.
      2. Whether, after finding a Cruz violation, the trial court abused its
discretion by sentencing Gamboa to the upper term of three years.
      3. Whether the trial court abused its discretion by denying Gamboa’s
motion to withdraw his plea.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Gamboa on this appeal.




                                       3
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




DO, J.




                                  4